PER CURIAM.
We affirm the order of the trial court upholding the “knock and announce” Rule of Exclusion, as has the Fourth District Court of Appeal, See Tamer v. State, 463 So.2d 1236 (Fla. 4th DCA 1985), and as they have done, we certify to the Florida Supreme Court the following question as one of great public interest.
*761“Does the Fourth Amendment Exclusionary Rule apply in probation revocation proceedings in light of the 1983 amendment to Article I, Section 12, of the Florida Constitution?”
Affirmed.